DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 03/22/19.  Claims 1-14 are still pending and have been considered below.

Claim Objections
Claim 14 is objected to because of the following informalities:  the instant claim should be amended to recite “…erasing [[this]] the at least one of the programmable logic of the first input circuit and the first output circuit”, or the likes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "said/the data to be transmitted" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish a first instance of secure transmission of 
Claims 4 and 5 recite the limitation "said/the data to be transmitted" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish a first instance of secure transmission of “data” in addition to two separate instances of “data” to be transmitted (see lines 2 and 4 of Claim 1; and line 4 of Claim 4); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 4 recites the limitation "said transformed data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish at least two separate instances of transforming “data” (see line 5 of Claim 1; and line 5 of Claim 4); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 5 recites the limitation "the retransformed data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish two separate instances of retransforming “transformed data” (see line 10 of Claim 1; and line 10 of Claim 4); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claim 8
Claim 8 recites the limitation "the transmitter data" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish any first instance of “transmitter data”; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salgunan (2007/0147604).
Claim 1:  Salgunan discloses a device for providing secure transmission of data between a transmitter and a receiver, comprising an interface circuit connected between the transmitter and the receiver, wherein the interface circuit comprises:
a first input circuit arranged to receive data to be transmitted(input plaintext) [page 2, paragraph 0033], the first input circuit comprising first programmable logic for transforming said data to be transmitted(encoder 200 encrypts input plaintext to create ciphertext) [page 3, (encoder 200 includes a controller) [page 1, paragraph 0013];
a first output circuit arranged to receive the data transformed by the first input circuit(output of encoder 200 directly connected to input of decoder 300) [page 2, paragraph 0028], the first output circuit comprising second programmable logic for retransforming said transformed data(decrypts ciphertext) [page 3, paragraph 0037], the second programmable logic being built in the first output circuit by a second controller(decoder 300 includes a controller) [page 1, paragraph 0014]; and
a first comparator arranged to compare said data retransformed by the first output circuit and the data to be transmitted(comparator compares input plaintext to decrypted plaintext) [page 3, paragraphs 0038 & 0042-0043], the first programmable logic of the first input circuit being inverse and complementary to the second programmable logic of the first circuit output(when behaving properly decrypted plaintext will be identical to input plaintext) [page 2, paragraph 0029 | page 3, paragraph 0037].
Claim 2:  Salgunan discloses the device according to claim 1, wherein the first controller is configured to receive programming information for the first controller to build the programmable logic of the first input circuit(hardware description language based on Verilog) [page 2, paragraph 0031 | page 3, paragraph 0049].
Claim 3:  Salgunan discloses the device according to claim 2, wherein the first controller is configured to receive the programming information by a secure route [page 2, paragraph 0031 | page 3, paragraph 0049].
Claim 4:  Salgunan discloses the device according to claim 1, wherein said interface circuit further comprises a second input circuit and a second output circuit,
(AES operates on a block size of 128-bits; thus, performs operations on more than one plaintext input bit at a time using at least one logic circuit/path for each bit) [page 2, paragraph 0030];
said second output circuit being arranged to receive data transformed by the second input circuit, said second output circuit comprising fourth programmable logic for retransforming said transformed data, said fourth programmable logic being constructed in the second output circuit by means of said first controller [page 2, paragraph 0030]; and
a second comparator arranged to compare said data retransformed by the second output circuit with the data to be transmitted [page 2, paragraph 0030].
Claim 5:  Salgunan discloses the device according to claim 4, wherein the first controller is further configured to ensure that the logic of the first and second input circuits is inverse and complementary to the circuit logic corresponding to the first and second output circuits so that the data to be transmitted is equal to the retransformed data [page 2, paragraph 0028].
Claim 6:  Salgunan discloses the device according to claim 4, further comprising means for inactivating the programmable logic of at least one of the first or second input circuits or the first and/or second output circuits [page 3, paragraph 0042].
Claim 7:  Salgunan discloses the device according to claim 4, further comprising a write line arranged to allow one of said first or second controllers to indicate to the other controller that a data has been transmitted [page 2, paragraph 0034].
Claim 8:  Salgunan discloses a method for providing secure transmission of data between a transmitter and a receiver by means of an interface circuit connected between the transmitter and the receiver, said interface circuit comprising:
a first input circuit arranged to receive data to be transmitted [page 2, paragraph 0033], the first input circuit  comprising first programmable logic for transforming said data to be transmitted [page 3, paragraph 0037], the first programmable logic being constructed in the first input circuit by means of a first controller [page 1, paragraph 0013];
a first output circuit arranged to receive the data transformed by the first input circuit [page 2, paragraph 0028], the first output circuit comprising second programmable logic for retransforming said transformed data [page 3, paragraph 0037], the second programmable logic for retransforming said transferred data being built in the first output circuit by means of a second controller [page 1, paragraph 0014]; and
a first comparator arranged to compare said data retransformed by the first output circuit with the data to be transmitted [page 3, paragraphs 0038 & 0042-0043];
the method comprising the following steps:
in said first input circuit, constructing by said first controller the first programmable logic by means of programming information [page 2, paragraph 0031 | page 3, paragraph 0049];
constructing by said second controller the second programmable logic in said first output circuit, said first programmable logic in said first input circuit and said second programmable logic in said first output circuit being inverse and complementary [page 2, paragraph 0031 | page 3, paragraph 0049];
transmitting data from the transmitter to the first input circuit [page 3, paragraph 0038];

transmitting said transformed data to the first output circuit and retransforming the data in a manner dependent on the second programmable logic of the first output circuit [page 3, paragraph 0037];
comparing the transmitter data with the retransformed data and activating a countermeasure if the comparison of the transmitter data with the retransformed data indicates a difference(when it is determined that an error occurs…inform the result to the outside, stop its operations and performs reset operation) [page 3, paragraphs 0038 & 0042-0043].
Claim 9:  Salgunan discloses the method of claim 8, wherein said countermeasure comprises a step of stopping the data transmission [page 3, paragraphs 0038 & 0042-0043].
Claim 10:  Salgunan discloses the method according to claim 8, wherein said countermeasure comprises a step of modifying at least one of the first programmable logic of the first input circuit and the second programmable logic of the first output circuit [page 3, paragraphs 0038 & 0042-0043].
Claim 11:  Salgunan discloses the method according to claim 8, wherein the first controller receiving data from the transmitter sends a signal to the second controller connected to the receiver by means of a write line when a data has been transmitted to the first input circuit [page 2, paragraph 0028].
Claim 12:  Salgunan discloses the method according to claim 8, wherein data is transmitted by an emitter connected to the first input circuit and data is also transmitted by a transmitter connected to a second input circuit [page 2, paragraph 0030].
Claim 13:  Salgunan discloses the method of claim 8, wherein at least one of the programmable logic of the first input circuit and first output circuit are altered at the end of said data transmission [page 3, paragraphs 0038 & 0042-0043].

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (2014/0115702).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD ZEE/Primary Examiner, Art Unit 2435